DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.
Response to remarks:
Applicant’s arguments regarding claims 1 and 11-12 (see amendment pages 6-9) state that the Teller reference does not teach or suggest that the control unit is configured to, when the detector has detected an eye contact state with respect to the display before the speech recognition function is activated, set the speech recognition function to be activated.  The arguments further disclose that there is no mention in Teller of activating the voice input function based on a distance of the user’s eye from the display or in response to detection of the user’s eye being within a predetermined distance of the display.  The examiner notes that the claim language does not disclose activating a voice input function based on a distance of the user’s eye from a display or in response to detection of an eye being within a predetermined distance of the display.  The claim discloses “wherein the control unit is configured to, when the detector has detected an eye contact state with respect to the display before the speech recognition function is activated, set the speech recognition function to be activated”.  Teller specifically discloses that the webcam 104, 306 detects a gaze or eye approach state of a user 302 and in response activates a voice control with microphone 106, 308 (figure 3; paragraphs 49-53).  In addition, Teller further discloses that the system determines the intent to interact based on sustained eye gaze and an initiation of “eye contact” and when it is determined/detected that a user holds their gaze or “eye contact” for an amount of time a voice recognition interface is triggered (paragraphs 19-20, 49-53).  The examiner maintains that this disclosure meets the limitations of amended claims 1 and 11-12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teller et al. US 2013/0304479.

Re claim 1, Teller discloses an image capture apparatus having a speech recognition function (computing device 102, 304 may be a television or computer with a display, integrated webcam 104, 306, and integrated microphone 106,308) (figures 1,3; paragraphs 24-32, 49-53), comprising: a display (television and computer include a display) (figure 3); a detector (webcam 104, 306 detects a gaze or eye approach state of a user 302 and in response activates a voice control with microphone 106, 308) (figure 3; paragraphs 49-53); an operation unit (processor 108) (figure 1; paragraphs 24-32); and one or more processors configured to function as a control unit (108) (figure 1; paragraphs 24-32) wherein the control unit is configured to, when the detector has detected an eye contact state with respect to the display before the speech recognition function is activated, set the speech recognition function to be activated (Teller specifically discloses that the webcam 104, 306 detects a gaze or eye approach state of a user 302 and in response activates a voice control with microphone 106, 308 and Teller further discloses that the system determines the intent to interact based on sustained eye gaze and an initiation of “eye contact” and when it is determined/detected that a user holds their gaze or “eye contact” for an amount of time a voice recognition interface is triggered) (paragraphs 19-20, 49-53), wherein the control unit determines an instruction corresponding to an input voice by the speech recognition function with respect to a reception of the voice input and executes a control according to the instruction determined by the speech recognition function (when voice control is activated due to a detected eye gaze, the device 102, 304 is controlled by detected voice commands) (figure 3; paragraphs 49-53).

Re claim 11, claim 11 discloses a method of controlling an image capture apparatus having a speech recognition function wherein the image capture apparatus is identical to the image capture apparatus claimed in claim 1.  Therefore, the reasons for rejection given above regarding claim 1 are also applicable to claim 11.

Re claim 12, claim 12 discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of controlling an image capture apparatus having a speech recognition function wherein the image capture apparatus is identical to the image capture apparatus claimed in claim 1.  Therefore, the reasons for rejection given above regarding claim 1 are also applicable to claim 12.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 3-10, the prior art does not disclose an image capture apparatus having a speech recognition function having the specific limitations disclosed in claims 3-10, wherein the image capture apparatus having a speech recognition function comprises: a display; a detector; an operation unit; and one or more processors configured to function as a control unit, wherein the control unit is configured to, when the detector has detected an eye contact state with respect to the display before the speech recognition function is activated, set the speech recognition function to be activated, wherein the control unit determines an instruction corresponding to an input voice by the speech recognition function with respect to a reception of the voice input and executes a control according to the instruction determined by the speech recognition function, wherein the display has a first display area for displaying a first content of settings that has been set without using the speech recognition function, and a second display area for displaying a second content of settings that has been set according to speech recognized using the speech recognition function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. US 2019/0294239 discloses a system and method for gaze tracking wherein a display is turned ON/OFF based on a detected distance of an eye to the display.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699